Citation Nr: 1816662	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  13-23 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a left shoulder disability.

2. Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1972 to October 1976.

These matters are before the Board of Veterans' Appeals (the Board) on appeal from a December 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. This appeal is now in the jurisdiction of the Columbia, South Carolina RO. 

To provide the Veteran the broadest and most sympathetic review, the Board will has recharacterized the the Veteran's claim of service connection for PTSD to encompass any acquired psychiatric disorder (to include PTSD) as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the Board must consider any disability that "may reasonably be encompassed by" the claimant's description of the claim, symptoms reported, and other submitted information).
	
The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. By a January 2007 rating decision, the RO denied the Veteran's claim for service connection for a left shoulder disability; he was advised of the RO's decision, and of his appellate rights. The Veteran did not initiate an appeal of the RO's decision within one year; nor was any new and material evidence received within a year. 

2. Evidence received since the January 2007 rating decision regarding service connection for a left shoulder disability (medical records indicating a current diagnosis, statements about symptoms following lifting heavy equipment in service) is not "new" because it is cumulative or redundant of evidence already in the claims file; or (in the case of treatment notes indicating as association between the left shoulder disability and the non service-connected cervical spine disability) the evidence is not "material" because it does not (by itself or when considered with previous evidence of record) relate to an unestablished fact necessary to substantiate the claim .

3. By a January 2007 rating decision, the RO denied the Veteran's claim for service connection for PTSD; he was advised of the RO's decision, and of his appellate rights. The Veteran did not initiate an appeal of the RO's decision within one year; nor was any new and material evidence received within a year.

4. Evidence received since the January 2007 rating decision regarding service connection for PTSD (VA treatment records and statements by the Veteran) is "new" because it was not previously before the decision maker and is also "material" because it relates to an unestablished fact necessary to substantiate the claim (a current diagnosis and an in-service event or injury) and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The January 2007 decision denying service connection for a left shoulder disability is final.  38 U.S.C. §§ 5108, 7104, 7105 (2012); 38 C.F.R. § 3.156 (2017).

2. New and material evidence has not been received, and the claim of service connection for a left shoulder disability may not be reopened. 38 U.S.C. §§ 5108, 7104, 7105 (2012); 38 C.F.R. § 3.156 (2017).

1. The January 2007 decision denying service connection for PTSD is final.  38 U.S.C. §§ 5108, 7104, 7105 (2012); 38 C.F.R. § 3.156 (2017).

2. Evidence received since the January 2007 rating decision is new and material and the claim of service connection for PTSD is reopened. 38 U.S.C. § 5108 (2012); 38 
C.F.R. § 3.156(a) (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The VCAA, in part, describes the VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). The VCAA applies to the instant claims. 

In claims to reopen, VA, while not required to provide notice of the evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, is required "to explain what 'new and material' evidence means." Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012). Adequate notice was provided in the October 2011 letter to the Veteran. 

Regarding the duty to assist, the Veteran's service treatment records (STRs) and relevant post-service treatment records have been obtained. 

The Board finds that the record as it stands includes adequate, competent evidence to allow the Board to decide the claims to reopen on appeal, and that no further evidentiary development is necessary. See generally 38 C.F.R. § 3.159(c)(4). The Veteran has not identified any pertinent evidence that remains outstanding. 

II. Legal Criteria

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered. 38 U.S.C. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted. 38 U.S.C. § 5108. "New" evidence means existing evidence not previously submitted to agency decision-makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed. Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold. Specifically, 38 C.F.R. § 3.156(a) creates a low threshold, and the phrase "raises a reasonable possibility of substantiating the claim" enables, rather than precludes, reopening. See Shade v. Shinseki, 24 Vet. App. 110 (2010).

III. Factual Background and Analysis

Left Shoulder Disability

The Veteran's claim of entitlement to service connection was denied on the merits in a March 2004 Board decision. The Board found that the majority of the medical evidence associated the Veteran's left shoulder disability with his non service-connected cervical spine disability and resulting radiculopathy. The Board did not find any evidence supporting a relationship between the Veteran's service and his shoulder disability. In addition, the Board stated that there was a lack of any documented treatment for a left shoulder disability for many years following separation from service. 

The January 2007 RO rating decision, which is the last final decision, denied the claim to reopen on the basis that there was no evidence supporting a connection between the Veteran's left shoulder disability and his service. 

Following this January 2007 decision, the Veteran submitted several medical records demonstrating the he is currently diagnosed with a left shoulder disability. There are also several notes reflecting the Veteran's statements that his pain began in service while carrying life support equipment.

Treatment records dated in May 2014 note the Veteran reported injuring his neck lifting rafts while in the air force in 1974 and he has had shoulder pain since then. 

A treatment note dated in December 2006 notes left neck/shoulder pain for approximately 15 years. 

A February 2012 treatment note states "left shoulder pain/cervical spondylosis but that does not seems to be the problem here; likely rotator cuff impingement." 

In response to the February 2012 note, a March 2012 physical therapy note states "do feel that his shoulder pain probably originates from his neck."

To reopen his claim, the Veteran must have submitted new evidence relating to (1) an in-service occurrence, (2) a causal relationship, or (3) a medical diagnosis of a left shoulder disability within one year of discharge. Accordingly, the abundance of medical records submitted showing that the Veteran is currently diagnosed with a left shoulder disability are not sufficient to reopen his claim, because they do not address any of the three outstanding issues. The Veteran's statements concerning the onset of symptoms following lifting heavy equipment while service were of record prior to the last final decision and are therefore redundant and cumulative. Additionally, the treatment notes still indicate an association between the Veteran's non service-connected cervical spine disability and his left shoulder disability, and thus do not raise a reasonable possibility of substantiating the claim.

Because new and material evidence has not been submitted, the Veteran's appeal to reopen his claim for a left shoulder disability must be denied.

PTSD

The Veteran's claim for PTSD was denied in January 2007 because the Veteran did not have a diagnosis of PTSD or a verified stressful experience in service. Following the January 2007 decision the Veteran has submitted medical records reflecting a diagnosis of depression (see VA treatment records). In addition, the Veteran submitted a statement in February 2012 that his symptoms began in service after his childhood friend was killed while serving in Taiwan.  

This evidence was not before adjudicators when the Veteran's claim was last denied in January 2007, and it is not cumulative or redundant of the evidence of record at the time of that decision. It also relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD, and raises a reasonable possibility of substantiating the claim. Accordingly, the claim is reopened.


ORDER

The appeal to reopen the Veteran's claim of entitlement to service connection for a left shoulder disability is denied.

The appeal to reopen the Veteran's claim of entitlement to service connection for PTSD (now recharacterized as a claim for service connection for an acquired psychiatric disorder, to include PTSD) is granted.


REMAND

The record reflects the Veteran has a diagnosis of depression. The Veteran has stated that his symptoms began while in service after his childhood friend was killed in action. Therefore, the Veteran must be afforded a VA examination to determine the nature of any acquired psychiatric disability and the likely cause. 

Accordingly, the case is REMANDED for the following actions:

1. With any needed assistance from the Veteran, verify the circumstances of the death of the Veteran's friend, who was killed in action in Taiwan. 
	
2. Schedule the Veteran for an appropriate VA examination to determine the nature and cause of ANY acquired psychiatric disorder.

The examiner should review the claims file (including this remand). Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

(a) Identify ALL acquired psychiatric conditions by diagnosis using the DSM-5 diagnostic criteria. The examiner should consider the Veteran's treatment records which note symptoms and diagnoses of depression.

(b) For ALL diagnosed acquired psychiatric conditions, opine whether the condition is at least as likely as not (50 percent or greater probability) caused by or related to active military service or events therein, including the death of the Veteran's childhood friend [the examiner should assume, for the purpose of this opinion, that the Veteran's report of this incident is accurate].

If the examiner can only resort to speculation, an explanation is necessary as to why that is the case.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

3. The AOJ should then review the record and re-adjudicate the claims. If they remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). As a remand, this matter must be handled expeditiously. 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


